UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
VESTER JOHNSON, CIVIL DOCKET NO. 1:19-CV-1010-P
Plaintiff
VERSUS JUDGE DRELL
TAYLOR TOWNSEND, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
objections filed by Plaintiff, and having determined that the findings and
recommendation are correct under the applicable law;

IT IS ORDERED that Plaintiffs claims are DENIED and DISMISSED under
§ 1915A, with prejudice to being asserted again until the conditions set forth in Heck
v. Humphrey, 512 U.S. 477 (1994), have been met. See DeLeon v. City of Corpus
Christi, 488 F.3d 649, 657 (5th Cir. 2007).

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas.

THUS DONE AND SIGNED at Alexandria, Louisiana, this Fray of

December, 2019.

DEE D. DRELL

UNITED STATES DISTRICT JUDGE

 
